Citation Nr: 0318143	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1959 to May 
1962 and from July 1981 to May 1998.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  

When the veteran's case was before the Board in May 2000, the 
issue of entitlement to an initial rating in excess of 10 
percent for arthritis of the thoracic and lumbar spine was 
remanded to the RO for additional development.  The case was 
returned to the Board for further appellate consideration in 
June 2003.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's arthritis of the thoracic spine involves 
more than one vertebra and is manifested by limitation of 
motion.

3.  The veteran's arthritis of the lumbar spine involves more 
than one vertebra and is productive of limitation of motion 
which most nearly approximates moderate.


CONCLUSION OF LAW

The arthritis of the thoracic and lumbar segments of the 
veteran's spine warrants a 10 percent rating for the thoracic 
spine and a separate 20 percent rating for the lumbar spine.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5288, 
5291, 5292 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran retired from active duty in May 1998 and 
concurrently submitted his claim of entitlement to service 
connection.  A VA examination was conducted by a physician's 
assistant in May 1998.  The veteran complained of pain in the 
spine from his neck to his tailbone.  He stated that the pain 
had existed for quite some time.  He endorsed weakness, 
stiffness, fatigability and lack of endurance in the 
cervical, thoracic and lumbosacral areas.  He noted that he 
took a daily medication.  Range of motion testing revealed 
flexion to 40 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees bilaterally and rotation to 35 degrees 
bilaterally.  The examiner identified slight tenderness to 
palpation about the paraspinal muscles.  There were no 
postural abnormalities or fixed deformities.  The examiner 
diagnosed residuals of back strain.  An X-ray of the thoracic 
spine revealed the suggestion of intervertebral disc 
calcifications at the level of the lower thoracic spine.  X-
rays of the lumbar spine revealed minimal sclerosis at the 
apophyseal joints, with small lumbar osteophytes.  The 
impression was minimal degenerative changes.

In his October 1998 notice of disagreement, the veteran 
indicated that his arthritis should receive a higher rating 
because of the extent of his pain and loss of range of 
motion.  He noted that he was on medication for his back 
disability.

VA physical therapy notes dated in August and September 2000 
indicate that the veteran underwent treatment for complaints 
of low back pain and bilateral hip pain.  He stated that the 
course of therapy had helped, but did not completely 
alleviate his pain.

A VA fee-basis examination was conducted in July 2002.  The 
veteran complained of aching discomfort in the left lumbar 
region and at the base of the neck and upper thoracic region.  
He reported that his upper back had been bothering him since 
about 1990, and that he was very careful about lifting 
anything heavy.  The veteran reported that he had upper back 
pain at night and that climbing steps exacerbated that area 
of his back.  With respect to his low back, the veteran 
complained of pain that was worse on the left.  He denied a 
specific injury.  He indicated that he had constant aching 
discomfort in his low back and that the pain was aggravated 
by too much walking or standing.  He denied recent active 
treatment of his back disability.  The examiner noted that 
left straight leg raising caused left gluteal and left lower 
lumbar pain.  The veteran was able to walk on his heels and 
toes, although he was noted to do so shakily.  No muscle 
spasm was noted in the veteran's back, and there was no 
tenderness of the thoracic or lumbar spine.  The veteran did 
complain of mild tenderness to deep pressure in the left 
gluteal muscles.  On range of motion testing, forward flexion 
was done well.  The veteran stopped one inch short of 
bringing his fingertips to the floor.  Lumbar extension was 
to 15 degrees, lateral flexion was to 20 on the right and to 
15 on the left, and thoracic rotation was full bilaterally.  
The examiner noted that X-rays were made and that they 
revealed small anterior osteophytes, especially on L1 and L2, 
with smaller ones on the lower three thoracic vertebrae.  
Thoracic spine X-rays were noted to show lower thoracic 
anterior osteophytes and a minimal amount of upper thoracic 
scoliosis.  The examiner concluded that the veteran's back 
symptoms were enough of a problem to limit his physical 
activity, especially lifting and bending types of activities, 
to a mild to moderate degree.  

In a September 2002 addendum, the July 2002 examiner noted 
that the veteran had complained of pain while performing the 
lumbar range of motion.  The examiner indicated that the 
veteran had not demonstrated any evidence of excessive 
fatigability.  He noted that the veteran had not reported 
flare-ups, but he pointed out that there were undoubtedly 
periods when the veteran's symptoms were worse than others.  
He indicated that the veteran's lumbar flexion had been 
measured at 50 degrees, his extension at 15 degrees and 
lateral flexion at 20 degrees on the right and 15 degrees on 
the left.  He opined that the veteran had some restrictions 
and limitations concerning work activities, to include 
bending, twisting, lifting and standing.


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
the supplement statement of the case and correspondence from 
the RO to the veteran, as well as the Board's May 2000 
remand, the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence and information 
needed to substantiate the claim, the information required of 
the veteran to enable the RO to obtain evidence on his 
behalf, and the assistance that VA would render in obtaining 
evidence on the veteran's behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folders, and the veteran has been afforded 
appropriate VA and fee-basis examinations of his disability.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim decided herein.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that no additional 
evidence or information is necessary to substantiate the 
veteran's claim.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The dorsal vertebrae and the lumbar vertebrae are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45.

When rating ankylosis or limitation of motion of the spine, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebra of 
an adjacent segment.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5285 (2002).

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The record confirms that the veteran has arthritis changes of 
the thoracic and lumbar segments of the spine and that the 
arthritis is not limited to the first or last vertebra of 
either segment.  

With regard to the thoracic spine, the record reflects that 
the veteran experiences exacerbations of pain on activity and 
some limitation of motion.  With consideration of 38 C.F.R. 
§ 4.59, it warrants a 10 percent rating.  The veteran clearly 
has substantial useful motion of the thoracic spine so an 
evaluation in excess of 10 percent is not in order.  

With respect to the veteran's lumbar spine, the Board finds 
that although the veteran was able to come within one inch of 
touching his fingertips to the floor at the July 2002 
examination, the degree of limitation of motion more nearly 
approximates moderate than slight.  In this regard, the Board 
notes that the veteran does experience increased functional 
impairment with some activities.  Therefore, the Board 
concludes that a separate evaluation of 20 percent is 
warranted for the lumbar segment of the spine.  There is no 
objective evidence of more than moderate limitation of motion 
of the lumbar spine.  Therefore, an evaluation in excess of 
20 percent is not in order.  

The Board has considered all potentially applicable 
diagnostic codes but determined that a higher rating is not 
warranted under any other diagnostic code.

Consideration has been given to assigning a staged rating; 
however, as discussed above, at no time during the period in 
question has the veteran's back disability warranted a rating 
in excess of 10 percent for the thoracic spine or a rating in 
excess of 20 percent for the lumbar spine.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
spinal disabilities.  In addition, the manifestations of the 
disabilities are those contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment from the disabilities would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.


(CONTINUED ON NEXT PAGE)




ORDER

The Board having determined that the veteran's service-
connected back disability warrants a 10 percent rating for 
the thoracic component and a separate 20 percent rating for 
the lumbar component, the appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

